—Order and judgment (one paper), Supreme Court, New York County (Louis York, J.), entered February 7, 2001, which granted petitioner’s motion pursuant to CPLR article 23 to the extent of compelling respondent Marcia Salberg to comply with an attorney subpoena to appear and give testimony at an administrative hearing before the respondent-appellant New York State Division of Housing and Community Renewal, unanimously reversed, on the law, without costs, the petition denied, and the counterclaim to quash the subpoena granted.
While the IAS court had subject matter jurisdiction to entertain the tenants’ petition (CPLR 2308 [b]), it improperly *277granted the portion of the petition directing the witness, Marcia Salberg, to appear and testify at the administrative hearing. The audit was not the sine qua non of the proceeding. At issue was whether the owner could earn the required net annual return and whether the submitted economic data were reasonable and accurate. The proposed witness’s testimony would not be relevant to these issues since she merely analyzed the data and has no first-hand knowledge of their accuracy. Therefore, the subpoena should be quashed. Concur — Andrias, J. P., Lerner, Rubin, Buckley and Marlow, JJ.